UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2011 (Commission File Number) Exact names of registrants as specified in their charters, address of principal executive offices, telephone number and state of incorporation (IRS Employer Identification No.) 1-15929 PROGRESS ENERGY, INC. 56-2155481 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – OTHER EVENTS Item 8.01Other Events. On October 3, 2011, Progress Energy, Inc. and Duke Energy Corporation issued a joint press release announcing the conditional authorization of the companies’ proposed merger by the Federal Energy Regulatory Commission (“FERC”) in an order dated September 30, 2011.The authorization is subject to FERC’s approval of mitigation measures to address its finding that the combined company could have an adverse effect on competition in the North Carolina and South Carolina power markets. Acopy of the press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Section 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) EXHIBITS. 99.1 Joint Press Release of Progress Energy, Inc. and Duke Energy Corporation, issued October 3, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROGRESS ENERGY, INC. Registrant By: /s/ Holly H. Wenger Holly H. Wenger Assistant Secretary Date:October 4, 2011 INDEX TO EXHIBITS Exhibit No. Description Joint Press Release of Progress Energy, Inc. and Duke Energy Corporation, issued October 3, 2011.
